March 12 2013


                                          DA 12-0348

                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2013 MT 65N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

DALLAS C. HERMAN,

              Defendant and Appellant.



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DC-01-043(C) and
                       DC-06-383(A)
                       Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Dallas C. Herman (Self-Represented), Atwater, California

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Ed Corrigan, Flathead County Attorney, Lori Adams, Deputy County
                       Attorney, Kalispell, Montana



                                                   Submitted on Briefs: February 6, 2013

                                                               Decided: March 12, 2013


Filed:

                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Dallas C. Herman appeals several orders entered by the Eleventh Judicial District

Court, Flathead County, denying motions to dispose of his probation violations. We

affirm.

¶3        Herman was sentenced in 2001 to a twenty-year prison term with thirteen years

suspended on his plea of guilty to the offense of Conspiracy to Commit Robbery in

violation of §§ 45-4-102 and 45-5-401, MCA. After his release from prison, Herman

pleaded guilty in April 2008 to Criminal Possession with Intent to Distribute

methamphetamine and the court imposed a consecutive prison term of seven years, with

all seven years suspended.       Five months later, the Flathead County Attorney filed

petitions in both cases to revoke Herman’s suspended sentences and warrants were issued

for his arrest. Before Herman could be arrested on those outstanding warrants, he was

arrested in Spokane, Washington, in August 2008 and charged with Possession with

Intent to Distribute 50 or more grams of methamphetamine. On his plea of guilty, he was

sentenced in April 2010 to 186 months in federal prison for that offense.

¶4        In January 2011, Herman filed with the District Court a Demand for Speedy Trial

and Petition to Dispose of Probation Violation. Herman contended that, pursuant to
                                              2
§ 46-31-101, MCA, the Interstate Agreement on Detainers (IAD), he was entitled to a

speedy resolution of the probation revocation proceedings while he was incarcerated in

federal prison for the crimes that constituted violation of the conditions of his suspended

sentences.

¶5     On October 5, 2011, the District Court concluded that the IAD “does not apply to

probation violations” and, consequently, that Herman’s “petition to dispose of

probation . . . [is] denied.” Herman twice requested that the District Court reconsider its

order in motions filed on December 7, 2011, and April 10, 2012. The District Court

denied both requests. Herman filed his notice of appeal on June 4, 2012, and now asserts

that the District Court’s legal conclusion regarding the IAD was incorrect. He also

contends that the court erred by denying an argument he raised in his second motion to

reconsider its original order.

¶6     The State contends that Herman’s appeal is untimely because his motions to

reconsider did not toll the time for appeal of the District Court’s October 5, 2011 order.

The State also argues that the District Court’s dismissal of Herman’s petition was correct

on the merits.

¶7     As the State points out, the Montana Rules of Civil Procedure do not provide for a

motion for reconsideration and we have refused to recognize such motions in civil cases

“unless the substance of the motion constructively requests the court to alter or amend the

judgment” as allowed by M. R. Civ. P. 59. Horton v. Horton, 2007 MT 181, ¶ 8, 338

Mont. 236, 165 P.3d 1076 (citation omitted).         We have observed, however, that

“revocation proceedings are matters over which the original sentencing court in a
                                            3
criminal case ‘retains jurisdiction.’. . .       Thus, revocations are a postconviction

continuation of criminal cases.” State v. Rogers, 267 Mont. 190, 193, 883 P.2d 115, 117

(1994) (quoting State v. Oppelt, 184 Mont. 48, 52-53, 601 P.2d 394, 397 (1979)).

¶8     Under the Montana Rules of Appellate Procedure, an appeal in a criminal case

“must be taken within 60 days after entry of the judgment from which appeal is taken.”

M. R. App. P. 4(5)(b)(i). Herman filed his notice of appeal 241 days after the District

Court entered its judgment on October 5, 2011, but within sixty days from the denial of

his second motion to reconsider. Even if Herman’s appeal were to be considered timely,

we conclude that it lacks merit.

¶9     We have held that an outstanding charge “based on probation or parole violation is

not sufficient to be determined an ‘untried indictment, information or complaint’”

sufficient to trigger the Interstate Agreement on Detainers.” Blakey v. Dist. Ct., 232

Mont. 178, 185, 755 P.2d 1380, 1384 (1988) (citing Carchman v. Nash, 473 U.S. 716,

105 S. Ct. 3401 (1985); see also U.S. v. Bottoms, 755 F.2d 1349 (9th Cir. 1985)). The

District Court correctly concluded that the IAD does not apply to probation violations.

We decline to consider the issue raised for the first time in Herman’s second motion to

reconsider, as such motions “cannot be used to raise arguments which could, and should,

have been made before judgment issued.” Nelson v. Driscoll, 285 Mont. 355, 360, 948

P.2d 256, 259 (1997) (citation omitted).

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. The


                                             4
issues in this case are legal and controlled by settled Montana law, which the District

Court correctly interpreted.

¶11    Affirmed.


                                                       /S/ BETH BAKER



We Concur:

/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ JIM RICE
/S/ BRIAN MORRIS




                                          5